Citation Nr: 1710875	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-34 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability, other than service-connected tinea pedis and onychomycosis.

2.  Entitlement to service connection for a gastrointestinal disability, other than service-connected irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to February 1992 and from May 2004 to November 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These issues were previously before the Board in February 2016, at which time they were remanded for additional development in the form of new VA examinations.  As discussed in detail below, additional development is necessary.

At that time, the Board also remanded the claim for an initial rating in excess of 30 percent for IBS for the issuance of a statement of the case (SOC).  Although an SOC was issued by the RO in June 2016, the Veteran did not perfect an appeal as to that issue.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Skin Disability

The Veteran contends that he experiences a transient skin disability, other than his service-connected tinea pedis and onychomycosis of his feet, that he attributes to environmental hazards present during his period of service in the Persian Gulf.  

In his December 2006 claim, the Veteran claimed a disability of "skin rash on body."  The Veteran received VA examination for his claimed skin conditions in May 2007, December 2014, April 2015, and most recently in May 2016.  The May 2007, December 2014, and April 2015 noted the only skin disability as his service-connected tinea pedis and onychomycosis.  However, this does not end the inquiry.

The Board notes that the December 2014 VA examiner highlighted the Veteran's reports of a transient skin rash.  The examiner found credible the Veteran's testimony of having other types of rashes in the past, and the Veteran reports they still occur.  Nonetheless, the examiner could not opine as to what the rashes may have been in the past because there was no skin condition present during that examination other than tinea pedis, but remarked that the rashes described were "likely some type of dermatitis."  It would not be until the May 2016 VA examination where the Veteran's claimed rash other than tinea pedis would be present during examination.  In the May 2016 examination, the examiner diagnosed dermatitis or eczema, and opined that the Veteran's then-present facial rash was "consistent with his previous complaints," but that there was "no evidence that he had similar outbreaks on active duty."

The Board finds the opinion of the May 2016 VA examiner inadequate, and another opinion necessary.  This is so because a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has continuously contended that his skin rash began in the 1990s and still occurs.  See May 2015 Brief.  Indeed, the December 2014 VA examiner found the Veteran's testimony credible that the rash occurred in the past and still occurs.  Thus, it can hardly be said there is "no evidence" of similar outbreaks.  Therefore, a new opinion is necessary to give adequate credence to the Veteran's competent lay statements as to the time of onset, and continuity of symptomatology, of his skin rash in the form of dermatitis or eczema, and to provide an opinion as to whether it is at least as likely as not such dermatitis or eczema had its onset during, or is otherwise related to the Veteran's active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Gastrointestinal Disability

The Veteran has asserted, or the record reasonably raises, several theories of entitlement for the Veteran's claimed gastrointestinal disabilities.  First, the Veteran contends that his gastrointestinal disabilities had their onset during his November 1988 to February 1992 period of service during Operation Desert Storm because he returned home with stomach problems.  See February 2007 buddy statement.  Second, the Veteran asserts that his gastrointestinal problems may not have been reported during that period of service, but nonetheless may have still been related to exposure to environmental hazards such as burning oil fields or exposure to nerve agents.  See September 2007 statement.  Finally, the Veteran raises the contention that his second period of active duty, from May 2004 to November 2005, may have worsened potentially preexisting gastrointestinal disabilities.  Id.  

The Veteran has received VA examinations for his claimed gastrointestinal conditions in May 2007, December 2009, October 2013, April 2015, and May 2016.  Other than his already service-connected IBS, the examinations have revealed diagnosed gastrointestinal disabilities in the form of at least (1) nonspecific colitis, (2) a hiatal hernia, (3) peptic ulcer disease, (4) gastritis, (5) ulcerative esophagitis, (6) reflux esophagitis, (7) duodenitis, and (8) gastroesophageal reflux disease (GERD).  The Board notes that the Veteran's claim was received in December 2006.  Thus, the appeal period before the Board is at least ten years.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Considering the length of the appeal period, and the varying theories of entitlement, the Board finds an addendum medical opinion is necessary to address the Veteran's contentions as to any gastrointestinal disability found to have been present during the pendency of the appeal.  This is so for several reasons.  First, the May 2007 VA examination did not opine as to the etiology of any of the claimed conditions.  Second, the December 2009 VA examination, while noting the onset of the Veteran's GERD, also did not provide an opinion as to its etiology.  Next, while the April 2015 VA examinations opined as to whether the gastrointestinal disabilities were the result of exposure to nerve agents or burn pits, the examiner did not opine as to whether such disabilities nevertheless had their onset during a period of service.  A number of the VA examinations merely noted that a gastrointestinal condition had "resolved," without noting when such disability resolved.  For these reasons, an addendum opinion is necessary.

First, a VA examiner should clearly indicate whether the Veteran possessed any gastrointestinal disabilities at any time since his December 2006 claim, whether or not such disabilities later resolved.  Second, for any such gastrointestinal disabilities found to have been present at any time since December 2006, the examiner should opine whether they had their onset during, or are otherwise related to, the Veteran's November 1988 to February 1992 or May 2004 to November 2005 periods of service.  This opinion should specifically include whether any gastrointestinal disabilities were the result of exposure to burn pits or nerve agents.  Next, the examiner should opine whether any gastrointestinal disabilities, if noted upon entrance into the Veteran's May 2004 to November 2005 period of service, underwent any worsening during this period of service beyond the natural progression of the disability.  Finally, the examiner should opine whether any such gastrointestinal disabilities found to have been present at any time since December 2006, if not noted upon the Veteran's entrance into his latter period of service, clearly and unmistakably preexisted this period of service.  If found to have preexisted this period of service, the examiner should opine whether these disabilities clearly and unmistakably were not aggravated during this period of service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion to determine the nature and etiology of the dermatitis or eczema noted in the May 2016 VA examination.  The entire claims file should be reviewed by the examiner.

An examination should only be scheduled if deemed necessary by the examiner.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any dermatitis or eczema had its onset during, or is otherwise related to, the Veteran's periods of service.

The examiner should specifically discuss and address the Veteran's lay statements as to onset and continuity of symptomatology of his skin rashes.

The report must include a complete rationale for all opinions expressed.

2.  Obtain an addendum opinion to determine the nature and etiology of the Veteran's claimed gastrointestinal disabilities.  The entire claims file should be reviewed by the examiner.  

An examination should only be scheduled if deemed necessary by the examiner.

The examiner should:

Assess whether the Veteran has, or has had, any gastrointestinal disability at any time since December 2006.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disability had its onset during, or is otherwise related to, the Veteran's periods of service, to include exposure to burn pits or nerve agents.

Provide an opinion as to whether, if noted upon entrance into the Veteran's May 2004 to November 2005 period of service, any diagnosed gastrointestinal disability underwent any increase in severity during this period of service.  If so, provide an opinion as to whether this increase in severity was clearly and unmistakably beyond the natural progression of the disability.

Provide an opinion as to whether, if NOT noted upon entrance into the Veteran's May 2004 to November 2005 period of service, any diagnosed gastrointestinal disability clearly and unmistakably preexisted this period of service.

If any such disability is found to have clearly and unmistakably preexisted this period of service, the examiner should then opine whether the disability clearly and unmistakably was not aggravated by service (i.e., an increase in severity beyond the natural progress of the disease).

The report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

